DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 objected to because of the following informalities:  The claim should read: "The catalyst of claim 1, wherein the at least one of the transition metal and the transition metal oxide is partially reduced".  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 & 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 7, it is unclear to the examiner whether the modified zirconium dioxide of Claim 7 is required to be stabilized with yttrium, as it is required in Claim 1. Thus, the claim is rendered indefinite. For purposes of examination, the examiner will interpret the limitation as requiring the requiring the modified zirconia to be stabilized by yttrium as required by Claim 1.
Claim 10 recites the limitation "the porous tube".  There is insufficient antecedent basis for this limitation in the claim. The claim will be interpreted as if it depended on Claim 2, which recites a porous tube.
The term “about” in claims 9-11 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 requires the use of zirconium dioxide; however, Claim 1, on which Claim 7 depends, requires the use of yittria-supported zirconia. As such, this claim is improper for failure to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tao et al (US 2021/0114005 A1) referred to herein as 'Tao'.
Regarding Claim 1, Tao discloses a composition for catalysis comprising an anion vacant lattice and a Haber - Bosch catalyst (Claim 1). Further, Tao discloses the Haber-Bosch catalyst to be a transition metal (Claim 2) and the anion vacant lattice to be alkali or alkaline earth metals in combination with yttrium-stabilized zirconia (YSZ) (Claims 10 & 11). This reads on Claim 1, in which a catalyst, comprising at least one of a transition metal and a transition metal oxide supported by yittria-stabilized zirconia (YSZ), wherein the transition metal is promoted by at least one of an alkali metal and an alkaline-earth metal is disclosed.
Regarding Claim 6, the prior art discloses the limitations of Claim 1 as shown above.  Further, Tao discloses the reduction of the catalyst component at 700 °C ([0112]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al (US 2021/0114005 A1) referred to herein as 'Tao', in view of Skodra et al (Electrocatalytic synthesis of ammonia from steam and nitrogen at atmospheric pressure, Elsevier, 2009).
Regarding Claim 2, the prior art discloses the limitations of Claim 1 as shown above. Further, while Tao discloses the use of YSZ, it does not disclose the use of tubular YSZ. However, tubular YSZ is known in the art to be effective in the promotion of ammonia synthesis. For example, Skodra discloses the use of tubular YSZ in the use of electrocatalytic synthesis of ammonia (Passage beginning “The reactor cell of Fig. 2…”). Given this, one of ordinary skill in the art would have found it obvious to substitute the YSZ as disclosed by Tao for tubular YSZ as disclosed by Skodra, as both are known in the art as effective materials for the promotion of the synthesis of ammonia, and such a substitution would yield predictable results to one of ordinary skill in the art.
Regarding Claim 9, the prior art discloses the limitations of Claim 1 as shown above.  Further, Skodra discloses the used YSZ tube to have an outer diameter of 19 mm, or 1.9 cm, and a wall thickness of 3 mm, or 0.3 cm (Passage beginning “The reactor cell of Fig. 2…”). These values are considered “about” 1 cm and 0.134 cm.
Regarding Claim 10, the prior art discloses the limitations of Claim 1 as shown above.  Further, while neither Tao nor Skodra disclose the ideal composition of the YSZ used in the instant invention, Tao does disclose that the ratio of Zr:Ce:Y may be manipulated ([0042]) in order to change the doping amount in the material and thus change the anion vacancies ([0028]). Given this, one of ordinary skill in the art would find it obvious to determine the amount of yttria and zirconia in the inventive material that would provide the ideal oxygen vacancy in the anion vacant lattice, and thus maximize catalytic activity.

Claim(s) 3-5, 7-8, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tao et al (US 2021/0114005 A1) referred to herein as 'Tao'.
Regarding Claim 3, the prior art discloses the limitations of Claim 1 as shown above.  Further, Tao discloses the Haber-Bosch catalyst may be chosen from Ru, Ni, Fe, and Co, and more preferably may be chosen from Fe and Ru [0016].
Regarding Claims 4 & 5, the prior art discloses the limitations of Claim 1 & 3 as shown above.  Further, Tao discloses the use of an oxygen vacant lattice comprising Ba and Ce (BZCY; Claim 15, Example 1).
Regarding Claim 7, the prior art discloses the limitations of Claim 1 & 3 as shown above.  Further, Tao discloses the use of BZCY oxygen valent lattice as discussed above.
Further regarding Claim 7, while Tao does not disclose the use of potassium in the oxygen valent lattice, Tao does disclose the use of ions such as K+ for doping to increase the valencey of the used anion lattice ([0022]). Further, Tao discloses the introduction of a low valent dopant will generate oxygen vacancies thus making the new solid solution a good promoter for ammonia synthesis catalysts ([0028]). Given this, one of ordinary skill in the art would find it obvious to introduce K+ into the BZCY anion lattice disclosed by Example 1 to increase the number of oxygen vacancies available and therefore increase the catalytic activity of the catalyst.
Regarding Claim 8, the prior art discloses the limitations of Claim 1 & 3 as shown above.  Further, Tao discloses the reduction of the inventive catalyst, as discussed above. As such, one of ordinary skill in the art would find that in the process of the reduction, the reduced ruthenium metal would melt and be alloyed by the yttrium resulting from the reduced yttria. 
Regarding Claim 11, the prior art discloses the limitations of Claim 1 as shown above.  Further, Tao discloses the BZCY anion vacant lattice has a specific surface area of 0.907 m²/g, which is considered to be “about” 2.24 m2/g.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN EDWARD LACLAIR whose telephone number is (571)272-1815. The examiner can normally be reached M-Th, 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E.L./            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736